UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended Commission file number 0-5534 December 31, 2011 BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of Incorporation or organization 35-0160330 (I.R.S. Employer Identification No.) 1099 North Meridian Street, Indianapolis, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(317) 636-9800 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: (Title of class) Class A Common Stock, No Par Value Class B Common Stock, No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ­ No ü Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ­ No ü Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ­üNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.­ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer üNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes ­ No ü The aggregate market value of Class A and Class B Common Stock held by non-affiliates of the Registrant as of June 30, 2011, based on the closing trade prices on that date, was approximately $199,155,221. The number of shares outstanding of each of the issuer's classes of common stock as of March 1, 2012: Common Stock, No Par Value: Class A (voting)2,623,109 shares Class B (nonvoting)12,225,348shares The Index to Exhibits is located on pages 80 and 81. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for Annual Meeting of Shareholders to be held May 8, 2012 are incorporated by reference into Part III. - 1 - PART I Item 1.BUSINESS Baldwin & Lyons, Inc. was incorporated under the laws of the State of Indiana in 1930.Through its divisions and subsidiaries, Baldwin & Lyons, Inc. (referred to herein as "B&L") engages in marketing and underwriting property and casualty insurance and the assumption of property and casualty reinsurance.B&L’s principal subsidiaries are: Protective Insurance Company (referred to herein as "Protective"), with licenses in all 50 states, the District of Columbia and all Canadian provinces;Protective Specialty Insurance Company (referred to herein as “Protective Specialty”), which is currently approved for excess and surplus lines business in 46 states and licensed in Indiana; Sagamore Insurance Company (referred to herein as "Sagamore"), which is licensed in 47 states and approved for excess and surplus lines business in one additional state; B&L Brokerage Services, Inc., (referred to herein as "BLBS"), an Indiana domiciled insurance broker licensed in all 50 states; and B&L Insurance, Ltd. (referred to herein as "BLI"), which is domiciled and licensed in Bermuda.Protective, Protective Specialty, Sagamore and BLI are collectively referred to herein as the "Insurance Subsidiaries."The "Company", as used herein, refers to Baldwin & Lyons, Inc. and all its subsidiaries unless the context clearly indicates otherwise. Approximately 71% of the gross direct property and casualty insurance premiums written by the Insurance Subsidiaries during 2011 were attributable to business produced directly or indirectly by B&L.The remaining 29% of the gross direct property and casualty insurance premiums written by the Insurance Subsidiaries during 2011was originated through an extensive network of independent agents on both a retail and wholesale basis and through a limited number of arrangements with managing general agencies. The Insurance Subsidiaries cede portions of their gross premiums written to several non-affiliated reinsurers under excess of loss and quota-share treaties and by facultative (individual policy-by-policy) placements.Reinsurance is ceded to spread the risk of loss among several reinsurers.In addition to the assumption of reinsurance, described below, the Insurance Subsidiaries participate in numerous mandatory government-operated reinsurance pools which require insurance companies to provide coverages on assigned risks.These assigned risk pools allocate participation to all insurers based upon each insurer's portion of premium writings on a state or national level.Assigned risk premium typically comprises less than 1% of gross direct premium written and assumed by the Insurance Subsidiaries. The Insurance Subsidiaries serve a variety of specialty markets as follows: Fleet Transportation The Insurance Subsidiaries provide coverage for larger companies in the motor carrier industry which retain substantial amounts of self-insurance, for independent contractors utilized by trucking companies, for medium-sized and small trucking companies on a first dollar or small deductible basis and for public livery concerns, principally covering fleets of commercial buses.This group of products is collectively referred to as fleet transportation.Large fleet trucking products are marketed largely by the B&L agency organization directly to fleet transportation clients but also through relationships with non-affiliated brokers and, to a lesser degree, through specialized independent agents.Broker or agent intermediaries are typically used for smaller accounts.The principal types of fleet transportation insurance marketed by the Insurance Subsidiaries are: - Commercial motor vehicle liability, physical damage and other liability insurance. - Workers' compensation insurance. - Specialized accident (medical and indemnity) insurance for independent contractors. - Non-trucking motor vehicle liability insurance for independent contractors. - Fidelity and surety bonds. - Inland Marine consisting principally of cargo insurance. - “Captive” insurance company products, which are provided through BLI in Bermuda. B&L also performs a variety of additional services, primarily for the Company’s insureds, including risk surveys and analyses, safety program design and monitoring, government compliance assistance, loss control and cost studies and research, development, and consultation in connection with new insurance programs including development of computerized systems to assist customers in monitoring their accident data.Extensive claims handling services are also provided, primarily to clients with self-insurance programs. - 2 - Reinsurance Assumptions The Company accepts cessions and retrocessions from selected insurance and reinsurance companies, providing reinsurance coverage for both property and casualty events. Approximately 64% of current net reinsurance premium earned in 2011 was related to property coverages, principally reinsuring against catastrophic events.Approximately two-thirds of this premium was produced through a small number of retrocessions with Lloyds of London syndicates with the balance produced through an exclusive managing general agency partnership.Property reinsurance is concentrated in upper layers of coverage so that only major catastrophic events would be expected to have a material impact on the Company’s operations or financial position. The remaining 36% of net reinsurance premium earned during 2011 relates to domestic professional liability coverages provided to small and medium sized insurance companies and produced through a network of independent brokers. Private Passenger Automobile Insurance The Company markets private passenger automobile liability and physical damage coverages to individuals through a network of independent agents in thirty states. Commercial Property and Business Owners Liability The Company markets commercial property and business owners liability coverages on a limited basis through a managing general agent in the state of Florida. Professional Liability The Company markets Miscellaneous Professional Liability coverages through wholesale and retail agents on both an admitted and surplus lines basis throughout the United States. Property/Casualty Losses and Loss Adjustment Expenses Losses and loss adjustment expenses incurred typically comprise nearly two-thirds of the Company’s operating expenses.A discussion of this expense category follows. The consolidated balance sheets include the estimated liability for unpaid losses and loss adjustment expenses ("LAE") of the Insurance Subsidiaries before the application of reinsurance credits (gross reserves).The liabilities for losses and LAE are determined using case basis evaluations and statistical projections and represent estimates of the Company’s ultimate net exposure for all unpaid losses and LAE incurred through December 31 of each year.These estimates are subject to the effects of trends in claim severity and frequency and are continually reviewed and, as experience develops and new information becomes known, the liability is adjusted as necessary.Such adjustments, either positive or negative, are reflected in current operations as recorded. The Company’s reserves for losses and loss expenses are determined based on evaluations of individual reported claims and by actuarial estimation processes using historical experience, current economic information and, when necessary, available industry statistics.Reserves are evaluated in three basic categories (1) “case basis”, (2) “incurred but not reported” and (3) “loss adjustment expense” reserves.Case basis loss reserves, which comprise approximately 65% of total gross reserves at December 31, 2011, are established for specific known loss occurrences at amounts dependent upon criteria such as type of coverage, severity of injury or property damage and the underlying policy limits, as examples.Case basis reserves are estimated by experienced claims adjusters using established Company guidelines and are monitored by claims management.Incurred but not reported reserves, which are established for those losses which have occurred, but have not yet been reported to the Company, are computed on a “bulk” basis and comprise approximately 29% of total gross reserves at December 31, 2011.Common actuarial methods are employed in the establishment of incurred but not reported loss reserves using Company historical loss data, consideration of changes in the Company’s business and study of current economic trends affecting ultimate claims costs.Loss adjustment expense reserves, or reserves for the costs associated with the investigation and settlement of a claim, are a combination of case basis and bulk reserves representing the Company’s estimate of the costs associated with the claims handling process and comprise approximately 6% of total gross reserves at December 31, 2011.Loss adjustment expense reserves include amounts ultimately allocable to individual claims as well as amounts required for the general overhead of the claims handling operation which are not specifically allocable to individual claims.Historical analyses of the ratio of loss adjusting expenses to losses paid on prior closed claims and study of current economic trends affecting loss settlement costs are used to estimate the loss adjustment reserve needs related to - 3 - the established loss reserves.Each of these reserve categories contain elements of uncertainty which assure variability when compared to the ultimate costs to settle the underlying claims for which the reserves are established.For a more detailed discussion of the three categories of reserves, see “Loss and Loss Expense Reserves” under the caption, “Critical Accounting Policies” beginning on page 29in Management’s Discussion and Analysis. The reserving process requires management to continuously monitor and evaluate the life cycle of claims.Our claims range from the very routine private passenger automobile “fender bender” to the highly complex and costly claims involving large tractor-trailer rigs and large-scale losses resulting from catastrophic events.Reserving for each class of claims requires a set of assumptions based upon historical experience, knowledge of current industry trends and seasoned judgment.The high limits provided by the Company’s fleet transportation liability policies provide for greater volatility in the reserving process for more serious claims.Court rulings, legislative actions, geographic location of the claim under consideration and trends in jury awards also play a significant role in the estimation process of larger claims.The Company continuously reviews and evaluates loss developments subsequent to each measurement date and adjusts its reserve estimation assumptions, as necessary, in an effort to achieve the best possible estimate of the ultimate remaining loss costs at any point in time. Loss reserves related to certain permanent total disability (PTD) workers' compensation claims have been discounted to present value using tables provided by the National Council on Compensation Insurance which are based upon a pretax interest rate of 3.5% and adjusted for those portions of the losses retained by the insured.The loss and LAE reserves at December 31, 2011 have been reduced by approximately $6.5 million as a result of such discounting.Had the Company not discounted loss and LAE reserves, pretax income would have been approximately $.2 million lower for the year ended December 31, 2011. For policies inforce at December 31, 2011, the maximum amount for which the Company insures a fleet transportation risk is $10 million, less applicable self-insured retentions, although for the majority of policies written, the maximum limits provided by the Company are $5 million.Any limits above $10 million required by customers are either placed directly by Baldwin & Lyons, Inc. with excess carriers or are written by the Company but 100% reinsured.Certain coverages, such as workers’ compensation, provide essentially unlimited exposure, although the Company protects itself to the extent believed prudent through the purchase of excess reinsurance for these coverages.After giving effect to current treaty and facultative reinsurance arrangements the Company’s maximum exposure to loss from a single occurrence ranges from approximately $.25 million to $1.6 million for the vast majority of risks insured although, for certain losses occurring in current and prior policy years, maximum exposure could be as high as $3.7 million for a single occurrence.Reinsurance agreements effective since June 3, 2004 include provisions for aggregate deductibles that must be exceeded before the Company can recover under the terms of the treaties.The Company retains a higher percentage of the direct premium (and, therefore, cedes less premium to reinsurers) in consideration of these deductible provisions.Net premiums earned and losses incurred by the Company for2011, 2010 and 2009 each include $28.7 million, $23.4 million and $15.8 million, respectively, related to such deductible provisions inforce during these years. The Company is cedent under numerous reinsurance treaties covering its varied product lines.Treaties are written on an annual basis, each with its own renewal date throughout the year.Treaty renewals are expected to occur annually in the foreseeable future.Because the Company occasionally offers multiple year policies and because losses from many of its products take years to develop, losses reported in the current year may be covered by a number of older reinsurance treaties with higher or lower loss retentions than those provided by current treaty provisions. The table on page 5 sets forth a reconciliation of beginning and ending loss and LAE liability balances, for 2011, 2010 and 2009.That table is presented net of reinsurance recoverable to correspond with income statement presentation.However, a reconciliation of these net reserves to those gross of reinsurance recoverable, as presented in the balance sheet, is also shown.The table on page 11 shows the development of the estimated liability, net of reinsurance recoverable, for the ten years prior to 2011.The table on page 12 is a summary of the re-estimated liability, before consideration of reinsurance, for the ten years prior to 2011 as well as the related re-estimated reinsurance ceded for the same periods. - 4 - RECONCILIATION OF LIABILITY FOR LOSSES AND LOSS ADJUSTMENT EXPENSES (GAAP BASIS) Year Ended December 31 NET OF REINSURANCE RECOVERABLE: (in thousands) Liability for losses and LAE at the Beginning of the year $ $ $ Provision for losses and LAE: Claims occurring during the current year Claims occurring during prior years ) ) ) Payments of losses and LAE: Claims occurring during the current year Claims occurring during prior years Other reserve adjustment - - ) Liability for losses and LAE at end of year Reinsurance recoverable on unpaid losses at end of the year Liability for losses and LAE, gross of reinsurance recoverable, at end of the year $ $ $ The reconciliation above shows that a savings of $9.7 million was developed in the liability for losses and LAE recorded at December 31, 2010, with comparative developments for the two previous calendar years.The following table is a summary of the $9.7 million reserve savings by accident year (dollars in thousands): Years in Which Losses Were Incurred Reserve at December 31, 2010 (Savings) Deficiency Recorded During 2011 % (Savings) Deficiency $ $ ) %) .5 % ) %) ) %) % 2005 & prior % $ $ ) %) - 5 - The (savings) deficiency recorded for these loss years was derived from varied sources, as follows (dollars in thousands): 2005 &Prior Losses and allocated loss expenses developed on cases known to exist at December 31, 2010 $ $ $ ) $ $ $ ) Losses and allocated loss expenses reported on cases unknown at December 31, 2010 10 11 Unallocated loss expenses paid Change in reserves for incurred but not reported losses and allocated and unallocated loss expenses ) Net (savings) deficiency on losses from directly- produced business ) (Savings) deficiency reported under voluntary reinsurance assumption agreements and residual markets ) 66 ) ) Net savings $ $ $ ) $ ) $ $ ) Loss and loss expense developments (savings) deficiency, presented separately by segment, were as follows for the years ended December 31 (dollars in thousands): Property and casualty insurance $ ) $ ) $ ) Reinsurance ) ) Totals $ ) $ ) $ ) In the first table on page 6, the amounts identified as "Net (savings) deficiency on losses from directly-produced business" consist of development on cases known at December 31, 2010, losses reported which were previously unknown at December 31, 2010 (incurred but not reported), unallocated loss expense paid related to accident years 2010 and prior and changes in the reserves for incurred but not reported losses and loss expenses.Bulk loss reserves are established to provide for potential future adverse development on cases known to the Company and for cases unknown at the reserve date.Changes in the reserves for incurred but not reported losses and loss expenses occur based upon information received on known and newly reported cases during the current year and the effect of that development on the application of standard actuarial methods used by the Company. Also shown in the table are amounts representing the "(savings) deficiency reported under reinsurance assumption agreements and residual markets".These amounts relate to the Company's participation in both voluntary reinsurance policies and treaties and government mandated pools.The Company records its share of losses from these policies, treaties and pools based on reports from the reinsured companies, retrocessionaires and residual market administrators and does not - 6 - directly establish case reserves related to this portion of the Company's business.The Company does, however, establish additional reserves for reinsurance losses to supplement case reserves reported by the ceding companies, when considered necessary.Involuntary residual market premiums and losses are included in the property and casualty segment. Development on residual market business was $1.1 million, $.5 million and $.6 million for the years ended December 31, 2011, 2010 and 2009, respectively.Reserves on this business are established by the regulatory entities and, accordingly, development on these losses is dependent on the adequacy of loss reserving by these entities. The Property and casualty insurance segment has historically constituted the largest portion of net reserve development savings.As shown, the savings from this segment ranged from $6.6 million in 2010 to $13.5 million in 2009.This fluctuation reflects the variability associated with the larger claims covered by the Company, as well as fluctuations in the Company’s net retentions.The Company continues to incorporate more recent loss development data into its loss reserving formulae; however, the change from excess of loss to quota share treaties beginning in 2005, the widely fluctuating use of facultative reinsurance on larger risks, and the dynamic nature of losses associated with the fleet transportation business as well as the timing of settlement of large claims increases the likelihood of variability in loss developments from period to period.As discussed elsewhere, the Company has historically experienced savings in its loss developments owing to, among other things, its long-standing policy of reserving for the ultimate value of losses quickly and realistically and a willingness to settle claims based upon a seasoned evaluation of its exposures.While the Company’s basic assumptions have remained consistent, we continue to update loss data to reflect changing trends which can be expected to result in fluctuations in loss developments over time. The development for reinsurance, with a $2.3 million savings during 2011, is heavily dependent on the establishment of case basis and IBNR reserves by other insurance and reinsurance companies.While the Company evaluates the sufficiency of such reserving, considering the number of different entities involved and the fact that the Company must rely on external sources of information, the savings or deficiency developed from these products will likely fluctuate from year to year.We have found this to be particularly true during years when large catastrophic events occur near year end. Factors affecting the development of environmental claims are more fully discussed in the following paragraphs.The Company has little exposure to environmental losses and activity during the three year period ending 2011 has been insignificant. Our goal is to produce an overall estimate of reserves which is sufficient and as close to expected ultimate losses as possible.The $9.7 million in net savings developed during 2011 represents approximately 35% of pre-tax net loss before realized capital losses for 2011 but only 4.4% of December 31, 2010 net loss and LAE reserves, which is well within the acceptable range of variation for the Company’s diverse and complex book of business.The Company has maintained a consistent, conservative posture in its reserving process and has not significantly altered its assumptions used in the reserving process since the mid - 1980's.This process has proven to be fully adequate with no overall deficiencies developed since 1985.There were no significant changes in trends related to the numbers of claims incurred (other than correlative variances with premium volume), average settlement amounts, numbers of claims outstanding at period ends or the averages per claim outstanding during the year ended December 31, 2011 for most lines of business.However, the average settlement amounts of severe fleet transportation claims have tended to increase in recent years. As described on page 4, changes have occurred in the Company's net per accident exposure under reinsurance agreements in place during the periods presented in the previous table.It is much more difficult to reserve for losses where policy limits are as high as $10 million per accident as opposed to those losses related to business which carries lower policy limits, such as private passenger automobile.This is because there are fewer policy limit losses in the Company's historical loss database on which to project future loss developments and the larger and more complex the loss, the greater the likelihood that litigation will become involved in the settlement process.Consequently, the level of uncertainty in the reserving process is much greater when dealing with larger losses and will routinely result in fluctuations among accident year developments. - 7 - The differences between the liability for losses and LAE reported in the accompanying 2011 consolidated financial statements prepared in accordance with generally accepted accounting principles ("GAAP") and that reported in the annual statements filed with state and provincial insurance departments in the United States and Canada in accordance with statutory accounting practices ("SAP") are as follows (dollars in thousands): Liability reported on a SAP basis - net of reinsurance recoverable $ 296,232 Add differences: Reinsurance recoverable on unpaid losses and LAE 131,464 Additional reserve for residual market losses not reported to the Company at the current year end 360 Deduct differences: Estimated salvage and subrogation recoveries recorded on a cash basis for SAP and on an accrual basis for GAAP (6,500) Liability reported on a GAAP basis $421,556 Ten Year Historical Development Tables: The table on page 11 presents the development of GAAP balance sheet insurance reserves for each year-end from 2001 through 2010, as of December 31, 2011, net of all reinsurance credits.The top line of the table shows the estimated liability for unpaid losses and LAE recorded at the balance sheet date for each of the indicated years.This liability represents the estimated amount of losses and LAE for claims arising in all prior years that were unpaid at the respective balance sheet date, including losses that had been incurred, but not yet reported, to the Company. The upper portion of the table shows the re-estimated amount of the previously recorded liability based on additional information available to the Company as of the end of each succeeding year.The estimate is increased or decreased as more information becomes known about the frequency and severity of individual claims and as claims are settled and paid. The "cumulative redundancy" represents the aggregate change in the estimates of each calendar year end reserve through December 31, 2011.For example, the 2001 liability has developed a $12.9 million redundancy over ten years.That amount has been reflected in income over those ten years, as shown on the table.The effect on income of changes in estimates of the liability for losses and LAE during each of the past three years is shown in the table on page 5. Historically, the Company’s loss developments have been favorable.Reserve developments for all years ended in the period 1986 through 2010 have produced redundancies as of December 31, 2011.In addition to refinements in reserving methods, loss reserve developments since 1985 have been favorably affected by several other factors.Perhaps the most significant single factor has been the improvement in safety programs by the fleet transportation industry in general and by the Company’s insureds specifically.Statistics produced by the American Trucking Association show that driver quality has improved markedly in the past decade resulting in fewer fatalities and serious accidents.The Company’s experience also shows that improved safety and hiring programs have a dramatic impact on the frequency and severity of fleet transportation accidents and, more recently, the introduction of numerous safety devices using state-of-the-art technology has reduced rear end and cross over accidents which often produce the most serious injuries.Significant trucking industry and regulatory initiatives, such as CSA 2010, have provided strong motivation to trucking companies to upgrade their driver roster, increase monitoring of driver behavior and improve equipment maintenance, all resulting in fewer accidents.Higher self-insured retentions also play a part in reduced insurance losses.Higher retentions not only raise the excess insurance entry point but also encourage fleet transportation company management to focus even more intensely on safety programs. The establishment of bulk reserves requires the use of historical data where available and generally a minimum of ten years of such data is required to provide statistically valid samples.As previously mentioned, numerous factors must be considered in reviewing historical data including inflation, legislative actions, new coverages provided and trends noted in the current book of business which are different from those present in the historical data.Clearly, the Company's book of business in 2011 is different from that which generated much of the ten-year historical loss data used to establish reserves in recent years.Management has noted trends toward significantly higher settlements and jury awards associated with the more serious fleet transportation liability claims over the past several years.The inflationary factors affecting these claims appear to be more subjective in nature and not in line with compensatory equity.In addition to the factors mentioned above, savings realized in recent years upon the closing of claims, as reflected in the tables on pages 5 and 11, are attributable to the Company’s experience in specializing in long-haul trucking business for over 50 years as well as its long-standing policy - 8 - of reserving for losses realistically and a willingness to settle claims based upon a seasoned evaluation of the underlying exposures.The Company will continue to review the trends noted and, should it appear that such trends are permanent and projectable, they will be reflected in future reserving method refinements. The lower section of the table on page 11 shows the cumulative amount paid with respect to the previously recorded calendar year end liability as of the end of each succeeding year.For example, as of December 31, 2011, the Company had paid $92.5 million of losses and LAE that had been incurred, but not paid, as of December 31, 2001; thus an estimated $32.0 million (26%) of losses incurred through 2001 remain unpaid as of the current financial statement date ($124.5 million incurred less $92.5 million paid).The payment patterns shown in this table demonstrate the “long-tail” nature of much of the Company’s business whereby many claims do not settle for more than ten years. In evaluating this information, it is important to note that the method of presentation causes some development experience to be duplicated.For example, the amount of any redundancy or deficiency related to losses settled in 2005, but incurred in 2002, will be included in the cumulative development amount for each of the years-end 2002, 2003, and 2004.As such, this table does not present accident or policy year development data whichreaders may be more accustomed to analyzing.Rather, this table is intended to present an evaluation of the Company’s ability to establish its liability for losses and loss expenses at a given balance sheet date.It is important to note that conditions and trends that have affected development of the liability in the past may not necessarily occur in the future.Accordingly, it would not be appropriate to extrapolate future redundancies or deficiencies based on this table. The table presented on page 12 presents loss development data on a gross (before consideration of reinsurance) basis for the same ten year period December 31, 2001 through December 31, 2010, as of December 31, 2011, with a reconciliation of the data to the net amounts shown in the table on page 11.Readers are reminded that the gross data presented on page 12 requires significantly more subjectivity in the estimation of incurred but not reported and loss expense reserves because of the high limits provided by the Company to its fleet transportation customers, much of which has been covered by excess of loss and facultative reinsurance.This is particularly true of excess of loss treaties where the Company retains risk in only the lower, more predictable, layers of coverage.Accordingly, one would generally expect more variability in development on a gross basis than on a net basis.The difference between loss developments before consideration of reinsurance, as presented on page 12, and those net of reinsurance, as shown on page 11 do not impact the Company’s operating results as all such differences are borne by reinsurers. Environmental Matters: Given the Company's principal business is insuring fleet transportation companies, on occasion claims involving a trucking accident which has resulted in the spill of a pollutant are made.Certain of the Company's policies may cover these situations on the basis that they were caused by an accident that resulted in the immediate and isolated spill of a pollutant.These claims are typically reported and fully resolved within a short period of time. However, the Company has received a few environmental claims that did not result from a "sudden and accidental" event.Most of these claims were made under policies issued in the 1970's primarily to one account which was involved in the business of hauling and disposing of hazardous waste.Although the Company had pollution exclusions in its policies during that period, the courts have, at times, refused to recognize such exclusions in environmental cases. In general, establishing reserves for environmental claims, other than those associated with “sudden and accidental” losses, is subject to uncertainties that are greater than those represented by other types of claims.Factors contributing to those uncertainties include a lack of historical data, long reporting delays, uncertainty as to the number and identity of insureds with potential exposure, unresolved legal issues regarding policy coverage, and the extent and timing of any such contractual liability.Courts have reached different and sometimes inconsistent conclusions as to when the loss occurred and what policies provide coverage, what claims are covered, whether there is an insured obligation to defend, how policy limits are determined, how policy exclusions are applied and interpreted, and whether cleanup costs represent insured property damage. However, as previously noted, very few environmental claims have been reported to the Company.In addition, a review of the businesses of our past and current insureds indicates that exposure to further claims of an environmental nature is limited because the vast majority of the Company's accounts are not currently, and have not in the past been, involved in the hauling of hazardous substances.Also, the revision of the pollution exclusion in the Company's policies since 1986 has, and is expected to, further limit exposure to claims from that point forward. - 9 - The Company has never been presented with an environmental claim relating to asbestos and, based on the types of business the Company has insured over the years, it is not expected that the Company will have any significant asbestos exposure. The Company's reserves for unpaid losses and loss expenses at December 31, 2011 did not include significant amounts for liability related to environmental damage claims.The Company does not foresee significant future exposure to environmental damage claims and accordingly has established no reserve for incurred but not reported environmental losses at December 31, 2011. Space intentionally left blank - 10 - ANALYSIS OF LOSS AND LOSS ADJUSTMENT EXPENSE DEVELOPMENTGAAP BASIS (Dollars in thousands) Year Ended December 31 Liability for Unpaid Losses and LAE, Net of Reinsurance Recoverables $ Liability Reestimated as of: One Year Later Two Years Later Three Years Later Four Years Later Five Years Later Six Years Later Seven Years Later Eight Years Later Nine Years Later Ten Years Later Cumulative Redundancy $ Cumulative Amount of Liability Paid Through: One Year Later $ Two Years Later Three Years Later Four Years Later Five Years Later Six Years Later Seven Years Later Eight Years Later Nine Years Later Ten Years Later - 11 - ANALYSIS OF LOSS AND LOSS ADJUSTMENT EXPENSE DEVELOPMENTGAAP BASIS (Dollars in thousands) Year Ended December 31 Direct and Assumed: Liability for Unpaid Losses and Loss Adjustment Expenses $ Liability Reestimated as of December 31, 2010 Cumulative (Deficiency) Redundancy ) ) Ceded: Liability for Unpaid Losses and Loss Adjustment Expenses Liability Reestimated as of December 31, 2010 Cumulative (Deficiency) Redundancy ) ) Net: Liability for Unpaid Losses and Loss Adjustment Expenses Liability Reestimated as of December 31, 2010 Cumulative Redundancy - 12 - Marketing The Company's primary marketing areas are outlined on pages 2 and 3. Historically, the Company has focused its fleet transportation marketing efforts on large and medium trucking fleets, with its largest market share in the larger trucking fleets (over 150 power units).These fleets self-insure a significant portion of their risk and self-insurance plans are a specialty of the Company.The indemnity contract provided to self-insured customers is designed to cover all aspects of fleet transportation liability, including third party liability, property damage, physical damage, cargo and workers' compensation, arising from vehicular accident or other casualty loss.The self-insured program is supplemented with large deductible workers' compensation policies in states which do not allow for self-insurance of this coverage.The Company also offers work-related accident insurance, on a group basis, to independent contractors under contract to a fleet sponsor as well as workers’ compensation coverage to employees of independent contractors who are fleet owners.In addition, the Company offers a program of coverages for "small fleet" trucking concerns (owner-operators generally with one to six power units).This program is currently being marketed in thirty-one states through independent agents utilizing much of the technology developed in conjunction with marketing private passenger automobile insurance.The Company’s fleet transportation offerings also include certain public livery risks, principally large and medium sized operators of bus fleets.In 2011, fleet transportation products generated approximately 63% of direct premium written and assumed by the Company. Since 1992, the Company has accepted reinsurance cessions and retrocessions, principally property coverages for catastrophe exposures, from selected insurers and reinsurers.The Company is committed to participation in this market, although participation levels depend on the adequacy of pricing, which can vary widely from time to time.In determining the volume of catastrophe reinsurance that it will accept, the Company first determines the exposure that it is willing to accept from a single “probable maximum loss” (PML), generally defined as a 1-in-250 year event (.4% probability of occurrence based on sophisticated modeling programs), within a given geographic area.As retrocessions are considered, computer models of geographic exposure are evaluated against these maximums and programs are only considered if they do not cause aggregate exposure to exceed the predetermined limits.As of December 31, 2011, the Company’s modeled estimate of its largest zonal exposure to a PML from a single event is approximately 16% of consolidated surplus before state and federal tax credits and reinstatement premiums which would reduce the impact to approximately 9% of surplus.Beginning in 2010, the Company has accepted reinsurance cessions for a limited amount of professional liability coverages from small and medium sized insurance companies. Since 1995, the Company has sold private passenger automobile insurance.This program is currently being marketed in nine mid-western and southern states through independent agents.Sagamore utilizes state-of-the-art technology extensively in marketing its private passenger automobile insurance products in order to provide superior service to its agents and insureds. Beginning in the second quarter of 2009, the Company began underwriting a limited program of commercial property and business owners’ liability policies in the state of Florida, utilizing its excess and surplus lines authority and the services of a managing general agency. Beginning in the first quarter of 2010, the Company began underwriting miscellaneous professional liability coverages through wholesale and retail agents and brokers on both an admitted and surplus lines basis.The distribution platform for this product was expanded in 2011 to include limited programs with a managing general agent as well as retail agents. Investments The Company’s investment portfolio is essentially divided between (1) funds which are considered necessary to support insurance underwriting activities and (2) excess capital funds.Funds invested in fixed maturity and short-term securities are more than sufficient to cover underwriting operations while equity securities and limited partnerships are utilized to invest excess capital funds to achieve higher long-term returns.The following discussion will concentrate on the different investment strategies for these two major categories. - 13 - At December 31, 2011 the financial statement value of the Company's investment portfolio was approximately $638 million, including $82 million of money market funds classified as cash equivalents.The adjusted cost of the portfolio was $597 million with the $41 million difference representing unrealized appreciation. A comparison of the allocation of assets within the Company's investment portfolio, using adjusted cost as a basis, is as follows as of December 31: State and municipal obligations 31.7 % 33.0 % Corporate securities 15.4 14.3 U.S. government obligations 12.2 10.8 Short-term and money markets 14.3 7.8 Residential mortgage-backed securities 3.6 6.3 Foreign government obligations 3.6 3.4 Commercial mortgage-backed securities 1.9 2.5 Government sponsored entities 0.1 0.5 Total fixed maturities 82.8 78.6 Equity securities 8.0 8.1 Limited partnerships (equity basis) 9.2 13.3 100.0 % 100.0 % Fixed Maturity and Short-Term Investments Fixed maturity and short-term securities comprised 77.6% of the market value of the Company’s total invested assets at December 31, 2011.Excluding U.S. government obligations, the fixed maturity portfolio is widely diversified with no concentrations in any single industry, geographic location or municipality.The largest amount invested in any single issuer was $5.5 million (1.0% of total invested assets) although most individual investments, other than municipal bonds, are less than $750,000.The Company’s fixed maturity portfolio has a very short duration and, accordingly, the Company does not actively trade fixed maturity securities but typically holds such investments until maturity.Exceptions exist in the rare instances where the underlying credit for a specific issue is deemed to be diminished.In such cases, the security will be considered for disposal prior to maturity.In addition, fixed maturity securities may be sold when realignment of the portfolio is considered beneficial (i.e. moving from taxable to non-taxable issues) or when valuations are considered excessive compared to alternative investments. The Investment Committee has determined that the Company’s insurance subsidiaries will, at all times, hold high grade fixed maturity securities and short-term investments with a market value equal to at least 100% of reserves for losses and loss expenses and unearned premiums, net of applicable reinsurance credits.At December 31, 2011, investment grade bonds and short-term instruments held by insurance subsidiaries equaled 142% of designated underwriting liabilities, thus providing a substantial margin above this conservative guideline. The Company's concentration of fixed maturity funds in relatively short-term investments provides it with a level of liquidity which is more than adequate to provide for its anticipated cash flow needs.The structure of the investment portfolio also provides the Company with the ability to restrict premium writings during periods of intense competition, which typically result in inadequate premium rates, and allows the Company to respond to new opportunities in the marketplace as they arise. The following comparison of the Company's fixed maturity and short-term investment portfolios, using par value as a basis, shows the changes in contractual maturities in the portfolio during 2011.Note that the expected average maturity of the portfolio is less than the contractual maturity average life shown below because the Company has, in some cases, the right to put obligations and borrowers have, in some cases, the right to call or prepay obligations with or without call or prepayment penalties. - 14 - Less than one year 48.8 % 41.2 % 1 to 5 years 41.4 41.6 5 to 10 years 2.8 4.2 More than 10 years 7.0 13.0 100.0 % 100.0 % Average life of portfolio (years) 3.1 4.5 Approximately $35.6 million of fixed maturity investments (5.6% of total invested assets) consists of bonds rated as less than investment grade at year end.These investments include a diversified portfolio of nearly 100 investments, including insurance linked securities. The market value of the consolidated fixed maturity portfolio was $.5 million greater than cost at December 31, 2011, before income taxes, which compares to a $3.0 million unrealized gain at December 31, 2010.The Company analyzes fixed maturity securities for other-than-temporary impairment (“OTTI”) in accordance with the Financial Accounting Standards Board (“FASB”) OTTI guidance issued in April 2009. As has been the Company’s consistent policy, other-than-temporary impairment is considered for any individual issue which has sustained a decline in current market value of at least 20% below original or adjusted cost, and the decline is ongoing for more than 6 months, regardless of the evaluation of the creditworthiness of the issuer or the specific issue.Additionally, the Company takes into account any known subjective information in evaluating for impairment without consideration to the Company’s 20% threshold.In 2011, the net effect of OTTI adjustments to fixed maturity securities was $.6 million with securities owned at year end having a $.1 million non credit related loss treated as unrealized.In 2010, there were no OTTI adjustments to fixed maturity securities.The current net unrealized gain consists of $3.7 million of gross unrealized gains and $3.2 million of gross unrealized losses. Equity Securities Because of the large amount of high quality fixed maturity investments owned, relative to the Company’s loss and loss expense reserves and other liabilities, amounts invested in equity securities are not needed to fund current operations and, accordingly, can be committed for long periods of time.Equity securities comprise 13.8% of the market value of the consolidated investment portfolio at December 31, 2011, but only 8.0% of the related adjusted cost basis, as long-term holdings have appreciated significantly.The Company’s equity securities portfolio consists of over 140 separate issues with diversification from large to small capitalization issuers and among several industries.The largest single equity issue owned has a market value of $3.3 million at December 31, 2011 (.6% of total invested assets). In general, the Company maintains a buy-and-hold philosophy with respect to equity securities.Many current holdings have been continuously owned for more than ten years, accounting for the fact that the portfolio, in total, carries a $32.8 million pre-tax unrealized gain at the current year end using original cost and over $40.4 million in unrealized gains using cost adjusted for other-than-temporary impairment.An individual equity security will be disposed of when it is determined by investment managers or the Investment Committee that there is little potential for future appreciation.All equity securities are considered to be available for sale although portfolio turnover has historically been very low.Securities are not sold to meet any quarterly or annual earnings quotas but, rather, are disposed of only when market conditions are deemed to dictate, regardless of the impact, positively or negatively, on current period earnings.In addition, equity securities may be sold when realignment of the portfolio is considered beneficial or when valuations are considered excessive compared to alternative investments.Sales of equity securities during 2011 generated both gains and losses but netted to a realized gain of $5.0 million before taxes. The net effect of other-than-temporary impairment adjustments, including recovery of prior year write downs upon sale or disposal, decreased investment gains from equity securities by less than $.1 million for the year before taxes.The reclassification of unrealized losses to realized losses occurred on each individual issue where the current market value was at least 20% below original or adjusted cost, and the decline was ongoing for more than 6 months at the date of write-down, regardless of the evaluation of the issuer or the potential for recovery.Additionally, the Company takes into account any known subjective information in evaluating for impairment without consideration to the Company’s 20% threshold.Net unrealized gains on the equity security portfolio were $40.4 million, before tax at December 31, 2011 compared to $49.2 million at December 31, 2010.The current net unrealized gain consists of $41.7 million of gross unrealized gains and $1.3 million of gross unrealized losses. - 15 - Limited Partnerships For several years, the Company has invested in various limited partnerships engaged in securities trading activities, real estate development or small venture capital funding, as an alternative to direct equity investments.The funds used for these investments are part of the Company’s excess capital strategy.At December 31, 2011, the aggregate original investment in the limited partnerships was $30.0 million and the aggregate carrying value was $54.7 million. As a group, these investments experienced decreases in value during 2011, with the aggregate of the Company’s share of such losses reported by the limited partnerships totaling approximately $21.9 million.The decrease in value is composed of estimated realized losses of $1.3 million and decreases in estimated unrealized gains of $20.6 million.On an inception-to-date basis, active limited partnerships have produced estimated realized income of $28.9 million and estimated unrealized losses of $4.2 million. The Company follows the equity method of accounting for its limited partnership investments and, accordingly, records the total change in value as a component of net gains or losses on investments.However, readers are cautioned that, to the extent that reported increases in equity value are unrealized, they can be reduced or eliminated quickly by volatile market conditions.Further, assets purchased with reinvested realized gains can also diminish in value.In addition, a significant minority of the investments included in the limited partnerships do not have readily ascertainable fair market values and, accordingly, values assigned by the general partners may not be realizable upon the sale or disposal of the related assets, which may not occur for several years.Limited partnerships also are highly illiquid investments and the Company’s ability to withdraw funds is generally subject to significant restrictions. Investment Yields Interest rates, particularly those on the short end of the yield curve where the vast majority of the Company’s fixed maturity investments are maintained, continued at historically low levels during 2011.As a result, pre-tax net investment income decreased $.6 million, or 5% and after tax income decreased $.5 million, or 6% during 2011.A comparison of consolidated investment yields, before consideration of investment management expenses, is as follows: Before federal tax: Investment income 2.4 % 2.6 % Investment income plus investment gains (losses) 5.8 After federal tax: Investment income 1.8 2.0 Investment income plus investment gains (losses) 4.0 Readers are also directed to the Results of Operations beginning on page 24 of this document for additional details of investment operations. Regulatory Framework The Company’s businesses are currently subject to insurance industry regulation by each of the fifty states in which the Company’s subsidiaries are licensed.In addition, minor portions of the Company’s business are subject to regulation by Bermudian and Canadian federal and provincial authorities.There can be no assurance that laws and regulations will not be changed by one or more of these regulatory bodies in ways that will require the Company to modify its business models and objectives.In particular, the United States federal government has undertaken a substantial review and revision of the regulation and supervision of financial institutions, including insurance companies as well as tax laws and regulation, which could impact the Company’s operations and performance.While it is currently expected that federal government regulation will be focused on the largest financial companies, additional regulations are likely to increase the cost of compliance to the Company.Further, while management is not aware of any significant pending changes, the Company is also subject to regulatory risks from changes to state and federal tax laws that may affect the treatment of insurance related deductions or income recognition. Additionally, changes in laws and regulations governing the insurance industry could have an impact on the Company’s ability to generate income from its insurance operations.The Company is obliged to comply with numerous complex and varied governmental regulations in order to maintain its authority to write insurance business.While the Company has - 16 - consistently maintained each of its licenses without exception, failure to maintain compliance could result in governmental regulators temporarily preventing the Company from writing new business and therefore having a detrimental effect on the Company. Also, the ability for the Company’s insurance subsidiaries to increase insurance rates is heavily regulated for significant portions of the Company’s business and such rate increases can be denied or delayed for substantial periods by regulators. Employees As of December 31, 2011, the Company had 330 employees, an increase of 31 employees from the prior year end. Competition The insurance brokerage and agency business is highly competitive.B&L competes with a large number of insurance brokerage and agency firms and individual brokers and agents throughout the country, many of which are considerably larger than B&L.B&L also competes with insurance companies which write insurance directly with their customers. Insurance underwriting is also highly competitive.The Insurance Subsidiaries compete with other stock and mutual companies and inter-insurance exchanges (reciprocals).There are numerous insurance companies offering the lines of insurance which are currently written or may in the future be written by the Insurance Subsidiaries.Many of these companies have been in business for longer periods of time, have significantly larger volumes of business, offer more diversified lines of insurance coverage and have significantly greater financial resources than the Company.In many cases, competitors are willing to provide coverage for rates lower than those charged by the Insurance Subsidiaries.Many potential clients self-insure workers' compensation and other risks for which the Company offers coverage, and some concerns have organized "captive" insurance companies as subsidiaries through which they insure their own operations.Some states have workers' compensation funds that preclude private companies from writing this business in those states.Federal law also authorizes the creation of "Risk Retention Groups" which may write insurance coverages similar to those offered by the Company. The Company believes it has a competitive advantage in its major lines of business as the result of the extensive experience of its long-tenured management and staff, its superior service and products, its willingness to custom build insurance programs for its customers and the extensive use of technology with respect to its insureds and independent agent force.However, the Company is not “top-line” oriented and will readily sacrifice premium volume during periods of unrealistic rate competition.Accordingly, should competitors determine to “buy” market share with unprofitable rates, the Company’s Insurance Subsidiaries will generally experience a decline in business until pricing returns to profitable levels. Availability of Documents This Form 10-K as well as the Company’s Audit Committee Charter and Code of Conduct will be sent to shareholders without charge upon written request to the Company’s Investor Contact at the corporate address.These documents, along with all other filings with the Securities and Exchange Commission are available for review, download or printing from the Company’s web site at www.baldwinandlyons.com. Item 101(b), (c)(1)(i) and (vii), and (d) of Regulation S-K: Reference is made to Note J to the consolidated financial statements which provide information concerning industry segments and is filed herewith under Item 8, Financial Statements and Supplementary Data. - 17 - Item 1A.RISK FACTORS · The Company operates in the Property and Casualty insurance industry where many of its competitors are larger with far greater resources.Further, this industry is heavily regulated.Changes in laws and regulations governing the insurance industry could have a significant impact on the Company’s ability to generate income from its insurance operations.The Company’s principal subsidiaries are regulated and licensed in all 50 of the United States, the District of Columbia, all Canadian provinces and Bermuda.The Company is obliged to comply with numerous complex and varied governmental regulations in order to maintain its authority to write insurance business.Failure to maintain compliance could result in various governmental regulators preventing the Company from writing new business and therefore having a material impact on the Company. Further, the ability for the Company’s insurance subsidiaries to adjust insurance rates is regulated for significant portions of the Company’s business and such rate adjustments can be denied or delayed for substantial periods by regulators. · The Company has two classes of common stock with unequal voting rights.The Company is effectively controlled by its principal stockholders and management, which limits other stockholders’ ability to influence operations.The Company’s executive officers, directors and principal stockholders and their affiliates control nearly 63% of the outstanding shares of voting Class A common stock and 33% of the outstanding shares of non-voting Class B common stock.These parties effectively control the Company, direct its affairs, exert significant influence in the election of directors and approval of significant corporate transactions.The interests of these stockholders may conflict with those of other stockholders, limit marketability of the stock and this concentration of voting power has the potential to delay, defer or prevent a change in control. · The Company limits its risk of loss from policies of insurance issued by its Insurance Subsidiaries through the purchase of reinsurance coverage from other insurance companies.Such reinsurance does not relieve the Company from its responsibility to policyholders should the reinsurers be unable to meet their obligations to the Company under the terms of the underlying reinsurance agreements. As a result, we are subject to credit risk relating to our ability to recover amounts due from reinsurers. While the Company has not experienced any significant reinsurance losses for over twenty five years, certain of our historical reinsurance carriers have experienced deteriorating financial conditions or have been downgraded by rating agencies.If we are not able to collect the amounts due to us from reinsurers, the resultant credit losses could materially adversely affect our results of operations, equity, business and insurer financial strength. · Operating in the Property and Casualty insurance industry, the Company is exposed to loss from policies of insurance issued to its policyholders.A large portion of losses recorded by the Company are estimates of future loss payments to be made.Such estimates of future loss payments may prove to be inadequate.Reserves represent our best estimate at a given point in time. Insurance reserves are not an exact calculation of liability but instead are complex estimates derived by us, generally utilizing a variety of reserve estimation techniques from numerous assumptions and expectations about future events, many of which are highly uncertain, such as estimates of claims severity, frequency of claims, inflation, claims handling, case reserving policies and procedures, underwriting and pricing policies, changes in the legal and regulatory environment and the lag time between the occurrence of an insured event and the time of its ultimate settlement. Many of these uncertainties are not precisely quantifiable and require significant judgment on our part.As trends in underlying claims develop, particularly in so-called “long tail”, we are sometimes required to revise our reserves. This results in a charge to our earnings in the amount of the adjusted reserves, recorded in the period the change in estimate is made.These charges can be substantial and can potentially have a material impact, either positively or negatively, on our calendar year results of operations and shareholders’ equity. · A significant portion of the risk underwritten by the insurance subsidiaries covers property losses resulting from catastrophic events on a worldwide basis.The occurrence and valuation of loss events for this business is highly unpredictable and a single catastrophic event could result in a materially significant loss to the Company. Catastrophe losses are an inevitable part of our business. Various events can cause catastrophe losses, including hurricanes, windstorms, earthquakes, hail, explosions, severe winter weather, and fires, and their frequency and severity are inherently unpredictable.In addition, longer-term natural catastrophe trends may be changing and new types of catastrophe losses may be developing due to climate change, a phenomenon that has been associated with extreme weather events linked to rising temperatures, and includes effects on global weather patterns, greenhouse gases, sea, land and air temperatures, sea levels, rain, and snow.The extent of our losses from catastrophes is a function of both the total amount of our insured exposures in the affected areas and the severity of the events themselves. In addition, as in the case of catastrophic losses generally, it can take many months, or even years, for the ultimate cost to us to be finally determined.As our claim experience develops on a particular - 18 - catastrophe, we may be required to adjust our reserves to reflect our revised estimates of the total cost of claims.While the eventual occurrence of catastrophic losses is expected, we are prohibited by U.S. generally accepted accounting principles from establishing reserves for the expected future occurrence of these losses (such as is done in the life insurance industry).Accordingly, upon the occurrence of such a loss, it will likely have a material adverse impact on the Company’s results of operations in the quarter in which it occurs. · The Company derives a significant percentage of its direct premium volume from FedEx Ground Systems, Inc (“FedEx Ground”) and certain of its subsidiaries and related entities, and from insurance coverage provided to independent service providers under contract with FedEx Ground.While the loss of this major customer could severely reduce the Company’s revenue and earnings potential, insurance programs provided to FedEx Ground and programs provided to the independent service providers under contract with FedEx Ground are not necessarily dependent upon one another and, therefore, could be viewed as separate entities. · The Company, through its Insurance Subsidiaries, requires collateral from its insureds covering the insureds’ obligations for self-insured retentions or deductibles related to policies of insurance provided.Should the Company, as surety, become responsible for such insured obligations, the collateral held may prove to be insufficient.In this regard, FedEx Ground and certain of its subsidiaries and related entities, utilizes significant self-insured retentions and deductibles under policies of insurance provided by the Company’s insurance subsidiaries. In the case of FedEx Ground, the Company has determined that the financial strength of the customer is sufficient to allow for holding only partial collateral at this time.Should the Company become responsible for this customer’s self-insured retention and deductible obligations, the collateral held could be insufficient and the Company could sustain a significant operating loss. · Given the Company’s significant interest-bearing investment portfolio, a drop in interest rates would likely have an adverse impact on the Company’s earnings and financial position.Conversely, an increase in interest rates could have a significant temporary impact on the market value of the Company’s fixed maturity investment portfolio.The functioning of the fixed income markets, the values of the investments the Company holds and the Company’s ability to liquidate them may be adversely affected if those markets are disrupted by a change in interest rates or otherwise affected by significant negative factors, including, without limitation: local, national, or international events, such as regulatory changes, wars, or terrorist attacks; a recession, depression, or other adverse developments in either the U.S. or other economies that adversely affects the value of securities held in the Company’s portfolio; financial weakness or failure of one or more financial institutions that play a prominent role in securities markets or act as a counterparty for various financial instruments, which could further disrupt the markets; inactive markets for specific kinds of securities, or for the securities of certain issuers or in certain sectors, which could result in decreased valuations and impact the Company’s ability to sell a specific security or a group of securities at a reasonable price when desired; a significant change in inflation expectations, or the onset of deflation or stagflation.If the fixed-income portfolio were to suffer a decrease in value to a substantial degree, the Company’s liquidity, financial position, and financial results could be materially adversely affected.Under these circumstances, the Company’s income from these investments could be materially reduced, and declines in the value of certain securities could further reduce the Company’s results of operations, equity, business and insurer financial strength. · The Company has a large portfolio of equity securities and limited partnership investments which can fluctuate in value with a wide variety of market conditions.A decline in the aggregate value of the equity securities and limited partnership investments would result in a commensurate decline in the Company’s shareholders equity, either through the income statement or directly to surplus.The resultant decline could, at least temporarily, materially adversely affect the Company’s results of operations, equity, business and insurer financial strength. Item 2.PROPERTIES The Company leases office space at 1099 North Meridian Street, Indianapolis, Indiana.This building is located approximately one mile from downtown Indianapolis.The lease, renewed in August, 2008, covers approximately 81,000 square feet and expires in August, 2013, with an option to renew for an additional five years. The Company owns two buildings and the adjacent real estate approximately two miles and eleven miles from its main office.The buildings contain approximately 3,300 and 15,000 square feet of usable space respectively, and are used primarily as off-site data storage and as a contingent back up and disaster recovery site. - 19 - The Company's entire operations are conducted from these facilities.The current facilities are expected to be adequate for the Company's operations for the foreseeable future. Item 3.LEGAL PROCEEDINGS In the ordinary, regular and routine course of their business, the Company and its Insurance Subsidiaries are frequently involved in various matters of litigation relating principally to claims for insurance coverage provided.No currently pending matter is deemed by management to be material to the Company. Item 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Nothing to report. PART II Item 5.MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The Company’s Class A and Class B common stocks are traded on The NASDAQ Stock Market® under the symbols BWINA and BWINB, respectively.The Class A and Class B common shares have identical rights and privileges except that Class B shares have no voting rights other than on matters for which Indiana law requires class voting.As of December 31, 2011, there were approximately 400 record holders of Class A Common Stock and approximately 1,000 record holders of Class B Common Stock. The table below sets forth the range of high and low sale prices for the Class A and Class B Common Stock for 2011 and 2010, as reported by NASDAQ and published in the financial press.The quotations reflect interdealer prices without retail markup, markdown or commission and do not necessarily represent actual transactions. Cash Class A Class B Dividends High Low High Low Declared 2011: Fourth Quarter $ Third Quarter Second Quarter First Quarter 2010: Fourth Quarter Third Quarter Second Quarter First Quarter The Company has paid quarterly cash dividends continuously since 1974.The current regular quarterly dividend rate is $.25 per share.The Company expects to continue its policy of paying regular cash dividends although there is no assurance as to future dividends because they are dependent on future earnings, capital requirements and financial conditions and are subject to regulatory restrictions.At times, the Company has paid an extra cash dividend in recognition of the Company’s more than adequate capitalization and favorable earnings.The Board intends to address the subject of dividends at each of its future meetings considering the Company’s earnings, returns on investments and its capital needs; however, shareholders should not expect extra dividends, if any, in the future to follow any predetermined pattern. - 20 - Corporate Performance The following graph shows a five year comparison of cumulative total return for the Corporation’s Class B common shares, the NASDAQ Insurance Stock Index and the Russell 2000 Index.The basis of comparison is a $100 investment at December 31, 2006, in each of (i) Baldwin & Lyons, Inc., (ii) Nasdaq Insurance Stocks, and (iii) the Russell 2000 Index.All dividends are assumed to be reinvested. Period Ending Index 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 12/31/11 Baldwin & Lyons, Inc. NASDAQ Insurance Index Russell 2000 - 21 - Item 6.SELECTED FINANCIAL DATA Year Ended December 31 (Dollars in thousands, except per share data) Direct and assumed premiums written $ Net premiums earned Net investment income Net gains (losses) on investments ) ) Losses and loss expenses incurred Net income (loss) ) ) Earnings per share net income (loss) 1 ) ) Cash dividends per share 2 Investment portfolio 3 Total assets Shareholders' equity Cost of treasury shares purchased - - - Book value per share 1 Underwriting ratios 4 Losses and loss expenses % Underwriting expenses % Combined % 1Earnings and book value per share are adjusted for the dilutive effect of stock options outstanding. 2 Includes extra dividends of $1.25 and $.65 for 2010 and 2007, respectively. 3 Includes money market instruments classified with cash in the Consolidated Balance Sheets. 4 Data is for all coverages combined, does not include fee income and is presented based upon U.S. generally accepted accounting principles. - 22 - Item 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquidity and Capital Resources The primary sources of the Company’s liquidity are (1) funds generated from insurance operations including net investment income, (2) proceeds from the sale of investments and (3) proceeds from maturing investments.The Company generally experiences positive cash flow from operations resulting from the fact that premiums are collected on insurance policies in advance of the disbursement of funds in payment of claims.Operating costs of the insurance subsidiaries, other than loss and loss expense payments, generally average less than 30% of net premiums earned on a consolidated basis and the remaining amount is available for investment for varying periods of time depending on the type of insurance coverage provided.Because losses are often settled in periods subsequent to when they are incurred, operating cash flows may, at times, become negative as loss settlements on claim reserves established in prior years exceed current revenues.During 2011, cash flow from operations totaled $54.3 million compared to $49.5 million in 2010.This comparative increase in operating cash flow resulted from increases in net premiums collected and lower federal tax payments largely offset by corresponding increases in losses paid in 2011. For several years, the Company’s investment philosophy has emphasized the purchase of short-term bonds with maximum quality and liquidity.As flat yield curves have not provided a strong incentive to lengthen maturities in recent years, the Company has continued to maintain its fixed maturity portfolio at short-term levels.The average contractual life of the Company’s bond and short-term investment portfolio decreased from 4.5 to 3.1 years during 2011.The average duration of the Company’s fixed maturity portfolio is shorter than the contractual maturity average and much shorter than the duration of the Company’s liabilities.The Company also remains an active participant in the equity securities market using capital which is in excess of amounts considered necessary to fund current operations.The long-term horizon for the Company’s equity investments allows it to invest in positions where ultimate value, and not short-term market fluctuation, is the primary focus.Investments made by the Company’s domestic insurance subsidiaries are regulated by guidelines promulgated by the National Association of Insurance Commissioners which are designed to provide protection for both policyholders and shareholders. The Company’s assets at December 31, 2011 included $85.4 million in short-term and cash equivalent investments which are readily convertible to cash without market penalty and an additional $152.0 million of fixed maturity investments (at par) maturing in less than one year.The Company believes that these liquid investments, plus the expected cash flow from current operations, are more than sufficient to provide for projected claim payments and operating cost demands.In the event competitive conditions produce inadequate premium rates and the Company chooses to further restrict volume, the liquidity of its investment portfolio would permit management to continue to pay claims as settlements are reached without requiring the disposal of investments at a loss, regardless of interest rates in effect at the time.In addition, the Company’s reinsurance program is structured to avoid significant cash outlays that accompany large losses. Net premiums written by the Company’s insurance subsidiaries for 2011 equaled approximately 56% of the combined statutory surplus of these subsidiaries.Premium writings of 100% to 200% of surplus are generally considered acceptable by regulatory authorities.Further, the statutory capital of each of the insurance subsidiaries substantially exceeds minimum risk based capital requirements set by the National Association of Insurance Commissioners.Accordingly, the Company has the ability to significantly increase its business without seeking additional capital to meet regulatory guidelines. At December 31, 2011, $84.7 million, or 27% of shareholders’ equity, represented net assets of the Company’s insurance subsidiaries which, at that time, could not be transferred in the form of dividends, loans or advances to the parent company because of minimum statutory capital requirements.However, management believes that these restrictions pose no material liquidity concerns for the Company.The financial strength and stability of the subsidiaries permit ready access by the parent company to short-term and long-term sources of credit.The Company maintains a $30 million unsecured line of credit and has $10.0 million of drawings outstanding on this line at December 31, 2011, the proceeds of which were used principally for treasury stock repurchases, dividend payments and other corporate expenditures. - 23 - Results of Operations 2011 Compared to 2010 Direct premiums written for 2011 totaled $274.1 million, an increase of $24.4 million (10%) from 2010.The increase is primarily attributable to $23.7 million (13%) in premiums generated by fleet transportation products and $9.5 million in premiums generated by professional liability business.Premiums ceded to reinsurers on direct business increased $8.2 million (11%) during 2011 to $84.1 million, as the consolidated percentage of premiums ceded to direct premiums written remained relatively level at 30.7% for 2011 compared to 30.4 % for 2010. Written premiums assumed from other insurers and reinsurers totaled $60.4 million during 2011, an increase of $14.3 million (31%) from 2010.The increase is related almost entirely to the expansion of the Company’s professional liability reinsurance business which was launched in 2010.Premium ceded related to the reinsurance assumed business remained level with the 3% average rate from 2010. After giving effect to changes in unearned premiums, net premiums earned totaled $244.6 million for 2011 compared to $214.7 million for 2010, an increase of 13.9%.These changes are in line with expectations and result from product expansion and continuing marketing efforts in the Property and Casualty Insurance segment and from the continued growth of professional liability reinsurance within the Reinsurance segment. Pre-tax investment income of $10.7 million during 2011 was 5% lower than the 2010 total as pre-tax yields were down nearly 8% on average, reflecting continuing depressed worldwide available rates, principally on short-term investments.After tax investment income decreased by a similar 6% during 2011, compared to the prior year. Net losses on investments, before taxes, totaled $17.8 million in 2011 compared to net gains on investments of $16.5 million during 2010.The net losses in 2011 are attributable to $21.9 million in limited partnerships net losses partially offset by $4.1 million in fixed maturity and equity security net direct trading gains.Limited partnership ventures utilized by the Company are primarily engaged in the trading of public and private securities, including foreign securities and, to a lesser extent, small venture capital activities and real estate development.The aggregate of the Company’s share of losses in these entities represented a 29% decline in value for 2011 compared to an appreciation in value of 12% for 2010.To the extent that accounting rules require the limited partnerships to include realized and unrealized gains or losses in their net income, the Company’s proportionate share of net income will include the results as reported to the Company by the various general partners.During 2011, approximately $20.6 million (94%) of the net loss was attributable to a reduction in unrealized gains and only 6% resulted from realized transactions.Recoveries of $1.3 million on previously impaired available-for-sale securities that were sold in 2011 are included in the fixed maturity and equity security net gains stated above. Losses and loss expenses incurred during 2011 increased $69.6 million (48%) to $215.6 million with virtually all of the increase attributable to catastrophe losses of $66.6 million with the remainder attributable to increased premium volume.The 2011 consolidated loss and loss expense ratio was 88.1% compared to 68.0% for 2010.The Company's loss and loss expense ratios for major product lines are summarized in the following table. Fleet transportation % % Private passenger automobile Commercial multi-peril Professional liability N/M Property reinsurance Casualty reinsurance Residual market and all other All lines The fleet transportation loss ratio was impacted by factors such as fluctuations in premium volume, the levels of self-insured retentions and the high policy limits which allow for more volatility in losses.The property reinsurance loss ratio was higher in 2011 as the result of a historically unprecedented number of significant world-wide catastrophe losses.Losses from large catastrophic events during 2011 totaled $66.6 million compared to $25.2 million during 2010, itself a historically severe year for international catastrophic events. - 24 - The Company produced an overall savings on the handling of prior year claims during 2011 of $9.7 million.This net savings is included in the computation of loss ratios shown in the previous table, as is the $8.8 million savings produced during 2010 on prior year claims. The $7.4 million net savings attributable to the property and casualty insurance business was distributed among all of the Company’s products, with the majority attributable to the Company's fleet transportation and personal automobile businesses, and is generally consistent with recent prior years.Because of the high limits provided by the Company to its fleet transportation insureds, the length of time necessary to settle larger, more complex claims and the volatility of the fleet transportation liability insurance business, the Company believes it is important to take a conservative posture in its reserving process.As claims are settled in years subsequent to their occurrence, the Company's claim handling process has, historically, tended to produce savings from the reserves provided.Changes in both gross premium volumes and the Company's reinsurance structure for its fleet transportation business can have a significant impact on future loss developments and, as a result, loss and loss expense ratios and prior year reserve development may not be consistent year to year. Other operating expenses for 2011, before credits for allowances from reinsurers, increased $6.0 million (8%) to $84.8 million.This increase is due primarily to a $6.2 million increase in commission expense partially offset by decreases in salary related expenses and taxes, licenses and fees.The higher commissions reflect expansion of the Company’s distribution channels to additional non-affiliated agents. Reinsurance ceded credits were $1.4 million (14%) higher in 2011, resulting from increased gross premiums written on business ceded to other companies under quota share reinsurance treaties which provide commissions to the Insurance Subsidiaries.After consideration of these expense offsets, operating expenses increased $4.6 million, or 7% from the prior year, well below the increase in net premiums earned, as noted above. A portion of the Company’s fleet transportation business is produced by the direct sales efforts of Baldwin & Lyons, Inc. employees and, accordingly, this business does not incur commission expense on a consolidated basis.Rather, the expenses of the agency operations, including salaries and bonuses of salesmen, travel expenses, etc. are included in operating expenses.In general, commissions paid by the insurance subsidiaries to the parent company exceed related acquisition costs incurred in the production of the property and casualty insurance business.The ratio of net operating expenses of the insurance subsidiaries to net premiums earned was 30.2% in 2011 and 31.0% in 2010.Including the agency operations and corporate expenses, and after elimination of inter-company commissions, the ratio of operating expenses to operating revenue (defined as total revenue less gains (losses) on investments) was 28.1% for 2011 compared with 29.5% for 2010 with the decreases in both cases attributable to the fact that expenses grew at a slower pace than premium volume. The effective federal tax rate on the consolidated pre-tax loss for 2011 was 37.8%.The effective rate differs from the normal statutory rate primarily as a result of tax-exempt investment income. Due to an unprecedented amount of significant catastrophic losses coupled with significant net investment losses, the Company experienced net loss for 2011 of $28.2 million compared to net income of $25.0 million for 2010.Diluted earnings per share loss of $1.90 were recorded in 2011 compared to per share income of $1.69 in 2010. 2010 Compared to 2009 Direct premiums written for 2010 totaled $249.7 million, an increase of $40.6 million (19%) from 2009.The increase is primarily attributable to $25.2 million (16%) in premiums generated by fleet transportation products and $12.7 million (67%) in premiums generated by new product lines including commercial property and business owners’ liability business.Premiums ceded to reinsurers on direct business increased $17.3 million (29%) during 2010 to $75.9 million as the consolidated percentage of premiums ceded to direct premiums written increased to 30.4% for 2010 from 28.0 % for 2009.This increase is reflective of overall product expansion within fleet transportation business, increased use of reinsurance for certain products and the Company's expansion into commercial property and business owners’ liability business. Written premiums assumed from other insurers and reinsurers totaled $46.1 million during 2010, an increase of $5.1 million (12%) from 2009.The increase reflects the Company’s launch of a professional liability assumed business.Premium ceded related to the reinsurance assumed business declined from 4% in 2009 to 3% in 2010 reflecting slightly better pricing for the coverage. After giving effect to changes in unearned premiums, net premiums earned totaled $214.7 million for 2010 compared to $181.3 million for 2009.These changes are in line with expectations and result from product expansion and continuing - 25 - marketing efforts in the Property and Casualty Insurance segment and from program changes, effective January 1, 2010, in the Reinsurance segment including the introduction of professional liability reinsurance. Pre-tax investment income of $11.3 million reflects a decrease during 2010 compared to 2009 as pre-tax yields were down 21% on average reflecting continuing depressed worldwide available rates, principally on short-term investments.After tax investment income decreased by 26% during 2010, compared to the prior year. Net gains on investments, before taxes, totaled $16.5 million in 2010 compared to net gains on investments of $30.8 million last year.The gains in 2010 are attributable to $8.3 million in fixed maturity and equity security net direct trading gains and $8.2 million in limited partnerships net gains.Limited partnership ventures utilized by the Company are primarily engaged in the trading of public and private securities, including foreign securities and, to a lesser extent, small venture capital activities and real estate development.The aggregate of the Company’s share of earnings in these entities represented a return of 12% for 2010 compared to a return of 57% for 2009. To the extent that accounting rules require the limited partnerships to include realized and unrealized gains or losses in their net income, the Company’s proportionate share of net income will include the results as reported to the Company by the various general partners.Recoveries of $1.6 million on previously impaired available-for-sale securities that were sold in 2010 are included in the fixed maturity and equity security net gains stated above. Losses and loss expenses incurred during 2010 increased $46.6 million (47%) to $146.0 million with the majority of the increase attributable to increases in catastrophe losses, including major earthquakes and windstorms, of $25.2 million with the remainder attributable to increased premium volume.The 2010 consolidated loss and loss expense ratio was 68.0% compared to 54.8% for 2009.The Company's loss and loss expense ratios for major product lines are summarized in the following table. Fleet transportation % % Private passenger automobile Commercial multi-peril Reinsurance All lines The fleet transportation loss ratio was impacted by factors such as fluctuations in premium volume, the levels of self-insured retentions and the Company’s higher net retention under reinsurance treaties in recent years allow for more volatility in losses. The increase in the private passenger automobile loss ratio is due primarily to higher current year losses.The Reinsurance loss ratio was higher in 2010 as the result of increases in catastrophe losses, including major earthquakes and windstorms. The Company produced an overall savings on the handling of prior year claims during 2010 of $8.8 million.This net savings is included in the computation of loss ratios shown in the previous table, as is the $9.6 million savings produced during 2009 on prior year claims. The $6.6 million net savings attributable to direct business was distributed among all of the Company’s products, with the majority attributable to the Company's fleet transportation businesses, and is generally consistent with recent prior years.Because of the high limits provided by the Company to its fleet transportation insureds, the length of time necessary to settle larger, more complex claims and the volatility of the fleet transportation liability insurance business, the Company believes it is important to take a conservative posture in its reserving process.As claims are settled in years subsequent to their occurrence, the Company's claim handling process has, historically, tended to produce savings from the reserves provided.Changes in both gross premium volumes and the Company's reinsurance structure for its fleet transportation business can have a significant impact on future loss developments and, as a result, loss and loss expense ratios and prior year reserve development may not be consistent year to year. Other operating expenses for 2010, before credits for allowances from reinsurers, increased $4.4 million (6%) to $78.8 million.This increase is due primarily to a $3.9 million increase in commission expense.The higher commissions reflect expansion of the Company’s distribution channels to additional non-affiliated agents.Other increases related primarily to investments in the Company’s IT structure in support of existing, new and potential product lines. Reinsurance ceded credits were $4.7 million (88%) higher in 2010, resulting from the Company ceding a higher percentage of the gross premium to other companies under reinsurance treaties, principally for workers’ compensation coverages.After - 26 - consideration of these expense offsets, operating expenses remained flat decreasing $.3 million, or less than 1% from the prior year. A portion of the Company’s fleet transportation business is produced by direct sales efforts of Baldwin & Lyons, Inc. employees and, accordingly, this business does not incur commission expense on a consolidated basis.Instead, the expenses of the agency operations, including salaries and bonuses of salesmen, travel expenses, etc. are included in operating expenses.In general, commissions paid by the insurance subsidiaries to the parent company exceed related acquisition costs incurred in the production of the property and casualty insurance business.The ratio of net operating expenses of the insurance subsidiaries to net premiums earned was 31.0% in 2010 and 35.8% in 2009.Including the agency operations and corporate expenses, and after elimination of inter-company commissions, the ratio of operating expenses to operating revenue (defined as total revenue less gains (losses) on investments) was 29.5% for 2010 compared with 34.2% for 2009. The effective federal tax rate on consolidated income for 2010 was 28.1%.The effective rate differs from the normal statutory rate primarily as a result of tax-exempt investment income. As a result of the factors mentioned above, and primarily the increase in catastrophic losses and a decline in realized investment gains, the Company experienced net income for 2010 of $25.0 million compared to net income of $44.8 million for 2009.Diluted earnings per share income of $1.69 were recorded in 2010 compared to $3.04 in 2009. Critical Accounting Policies The Company’s significant accounting policies which are material and/or subject to significant degrees of judgment are highlighted below. Investment Valuation All marketable securities are included in the Company’s balance sheet at current fair market value. Approximately 72% of the Company’s assets are composed of investments at December 31, 2011.Approximately 91% of these investments are publicly-traded, owned directly and have readily-ascertainable market values.The remaining 9% of investments are composed primarily of minority interests in several limited partnerships.These limited partnerships are engaged in the trading of public and non-public equity securities and debt, hedging transactions, real estate development and venture capital investment.These partnerships, themselves, do not have readily-determinable market values.Rather, the values recorded are those provided to the Company by the respective partnerships based on the underlying assets of the partnerships.While the majority of the underlying assets at December 31, 2011 are publicly-traded securities, those which are not publically traded have been valued by the respective partnerships using their experience and judgment. Under FASB guidance, if a fixed maturity security is in an unrealized loss position and the Company has the intent to sell the security, or it is more likely than not that the Company will have to sell the security before recovery of its amortized cost basis, the decline in value is deemed to be other-than-temporary and is recorded to net realized losses on investments in the consolidated statements of operations.For impaired fixed maturity securities that the Company does not intend to sell or it is more likely than not that the Company will not have to sell such securities, but the Company expects that it will not fully recover the amortized cost basis, the credit component of the other-than-temporary impairment is recognized in net realized losses on investments in the consolidated statements of operations and the non-credit component of the other-than-temporary impairment is recognized directly in shareholder’s equity (accumulated other comprehensive income). In determining if and when an equity security’s decline in market value below cost is other-than-temporary, we first make an objective analysis of each individual equity security where current market value is less than cost.For any equity security where the unrealized loss exceeds 20% of original or adjusted cost, and where that decline has existed for a period of at least six months, the decline is treated as an other-than-temporary impairment, without any subjective evaluation as to possible future recovery.For individual issues where the decline in value is less than 20% but the amount of the decline is considered significant, we will also evaluate the market conditions, trends of earnings, price multiples and other key measures for the securities to determine if it appears that the decline is other-than-temporary.In those instances, the Company also considers its intent and ability to hold equity investments until recovery can be reasonably expected.For any decline which is considered to be other-than-temporary, we recognize an impairment loss in the current period earnings as an investment loss.Declines which are considered to be temporary are recorded as a reduction in shareholders’ equity, net of related federal income tax credits. - 27 - It is important to note that all available for sale securities included in the Company’s financial statements are valued at current fair market values.The evaluation process for determination of other-than-temporary decline in value of investments, as described above, does not change these valuations but, rather, determines when a decline in value will be recognized in the income statement (other-than-temporary decline) as opposed to a charge to shareholders’ equity (temporary decline).Another aspect of this accounting policy which is important to understand is that any subsequent recovery in value of investments which have incurred other-than-temporary impairment adjustments are accounted for as unrealized gains until the security is actually disposed of or sold.At December 31, 2011, unrealized gains include $6.8 million of appreciation on investments previously adjusted for other-than-temporary impairment, compared to $8.2 million of impairment write-downs at that date.This evaluation process is subject to risks and uncertainties since it is not always clear what has caused a decline in value of an individual security or since some declines may be associated with general market conditions or economic factors which relate to an industry, in general, but not necessarily to an individual issue.The Company has attempted to minimize many of these uncertainties by adopting a largely objective evaluation process as described above.However, to the extent that certain declines in value are reported as unrealized at December 31, 2011, it is possible that future earnings charges will result should the declines in value increase or persist or should the security actually be disposed of while market values are less than cost.At December 31, 2011, the total gross unrealized loss included in the Company’s investment portfolio was approximately $4.5 million.No individual issue constituted a material amount of this total.Had this entire amount been considered other-than-temporary at December 31, 2011, there would have been no impact on total shareholders’ equity or book value since the decline in value of these securities was already recognized as a reduction to shareholders’ equity at December 31, 2011. Reinsurance Recoverable Reinsurance ceded transactions were as follows for the years ended December 31 (dollars in thousands): Premium ceded (reduction to premium earned) $ $ $ Losses ceded (reduction to losses incurred) Commissions from reinsurers (reduction to operating expenses) A discussion of the Company’s reinsurance strategies is presented in Item 1, Business, on page 3. Amounts recoverable under the terms of reinsurance contracts comprise approximately 16% of total Company assets as of December 31, 2011.In order to be able to provide the high limits required by the Company’s insureds, we share a significant amount of the insurance risk of the underlying contracts with various insurance entities through the use of reinsurance contracts.Some reinsurance contracts provide that a loss be shared among the Company and its reinsurers on a predetermined pro-rata basis (“quota-share”) while other contracts provide that the Company keep a fixed amount of the loss, similar to a deductible, with reinsurers taking all losses above this fixed amount (“excess of loss”).Some risks are covered by a combination of quota-share and excess of loss contracts.The computation of amounts due from reinsurers is based upon the terms of the various contracts and follows the underlying estimation process for loss and loss expense reserves, as described below.Accordingly, the uncertainties inherent in the loss and loss expense reserving process also affect the amounts recorded as recoverable from reinsurers.Estimation uncertainties are greatest for claims which have occurred but which have not yet been reported to the Company.Further, the high limits provided by the Company’s insurance policies for fleet transportation liability, workers’ compensation and professional liability risks provide more variability in the estimation process than lines of business with lower coverage limits. It should be noted, however, that a change in the estimate of amounts due from reinsurers on unpaid claims will not, in itself, result in charges or credits to losses incurred.This is because any change in estimated recovery follows the estimate of the underlying loss.Thus, it is the computation of the gross underlying loss that is critical. As with any receivable, credit risk exists in the recoverability of reinsurance.This may be even more pronounced than in normal receivable situations since recoverable amounts are not generally due until the loss is settled which, in some cases, may be many years after the contract was written.If a reinsurer is unable, in the future, to meet its financial commitments under the terms of the contracts, the Company would be responsible to satisfy the reinsurer's portion of the loss.The - 28 - financial condition of each of the Company’s reinsurers is initially determined upon the execution of a given treaty and only reinsurers with the superior credit ratings available are utilized.However, as noted above, reinsurers are often not called upon to satisfy their obligations for several years and changes in credit worthiness can occur in the interim period.Reviews of the current financial strength of each reinsurer are made frequently and, should impairment in the ability of a reinsurer be determined to exist, current year operations would be charged in amounts sufficient to provide for the Company’s additional liability.Such charges are included in other operating expenses, rather than losses and loss expenses incurred, since the inability of the Company to collect from reinsurers is a credit loss rather than a deficiency associated with the loss reserving process. Loss and Loss Expense Reserves The Company’s loss and loss expense reserves for each segment are shown in the following table on both a gross (before consideration of reinsurance) and on a net of reinsurance basis at December 31, 2011 and 2010 (dollars in thousands). Direct and Assumed Net Line of Business (Segment) Property and casualty insurance $ Reinsurance $ The Company’s reserves for losses and loss expenses (“reserves”) are determined based on complex estimation processes using historical experience, current economic information and, when necessary, available industry statistics.Reserves are evaluated in three basic categories (1) “case basis”, (2) “incurred but not reported” and (3) “loss adjustment expense” reserves.Case basis reserves are established for specific known loss occurrences at amounts dependent upon various criteria such as type of coverage, severity and the underlying policy limits, as examples.Case basis reserves are generally estimated by experienced claims adjusters using established Company guidelines and are subject to review by claims management.Incurred but not reported reserves, which are established for those losses which have occurred, but have not yet been reported to the Company, are not linked to specific claims but are computed on a “bulk” basis.Common actuarial methods are employed in the establishment of incurred but not reported loss reserves using company historical loss data, consideration of changes in the Company’s business and study of current economic trends affecting ultimate claims costs.Loss adjustment expense reserves, or reserves for the costs associated with the investigation and settlement of a claim, are also bulk reserves representing the Company’s estimate of the costs associated with the claims handling process.Loss adjustment expense reserves include amounts ultimately allocable to individual claims as well as amounts required for the general overhead of the claims handling operation that are not specifically allocable to individual claims.Historical analyses of the ratio of loss adjusting expenses to losses paid on prior closed claims and review of current economic trends affecting loss settlement costs are used to estimate the loss adjustment reserve needs related to the established loss reserves.Each of these reserve categories contain elements of uncertainty which assure variability when compared to the ultimate costs to settle the underlying claims for which the reserves are established.The reserving process requires management to continuously monitor and evaluate the life cycle of claims based on the class of business and the nature of claims.The Company’s claims range from the very routine private passenger automobile “fender bender” to the highly complex and costly third party bodily injury claim involving large tractor-trailer rigs.Reserving for each class of claims requires a set of assumptions based upon historical experience, knowledge of current industry trends and seasoned judgment.The high limits provided in many of the Company’s policies provide for greater volatility in the reserving process for more serious claims.Court rulings, legislative actions and trends in jury awards also play a significant role in the estimation process of larger claims.The Company continuously reviews and evaluates loss developments subsequent to each measurement date and adjusts its reserve estimation assumptions, as necessary, in an effort to achieve the best possible estimate of the ultimate remaining loss costs at any point in time.Changes to previously established reserve amounts are charged or credited to losses and loss expenses incurred in the accounting periods in which they are determined.Note C to the consolidated financial statements includes additional information relating to loss and loss adjustment expense reserve development. The Company’s methods for determining loss and loss expense reserves are essentially identical for interim and annual reporting periods. - 29 - A detailed analysis and discussion for each of the above basic reserve categories follows. Reserves for known losses (Case reserves) The Company’s reserves for known claims are determined on an individual case basis and can range from the routine private passenger “fender bender” valued at a few hundred dollars to the very complex long-haul trucking claim involving multiple vehicles, severe injuries and extensive property damage costing several millions of dollars to settle.Each known claim, regardless of complexity, is handled by a claims adjuster experienced with claims of this nature and a “case” reserve, appropriate for the individual loss occurrence, is established.For very routine “short-tail” claims such as private passenger physical damage, the Company records an initial reserve that is based upon historical loss settlements adjusted for current trends.As information regarding the loss occurrence is gathered in the claim handling process, the initial reserve is adjusted to reflect the anticipated ultimate cost to settle the claim.For more complex claims which can tend toward being “long-tail” in nature, an experienced claims adjuster will review the facts and circumstances surrounding the loss occurrence to make a determination of the reserve to be established.Many of the more complex claims involve litigation and necessitate an evaluation of potential jury awards in addition to the factual information to determine the value of each claim.Each claim is frequently monitored and the recorded reserve is increased or decreased relative to information gathered during the settlement life cycle. Reserves for incurred but not reported losses The Company uses both standard actuarial techniques common to most insurance companies as well as techniques developed by the Company in consideration of its specialty business products.For its short-tail lines of business, the Company uses predominantly the incurred or paid loss development factor methods.The Company has found that the use of accident quarter loss development triangles, rather than those based upon accident year, are most responsive to claim settlement trends and fluctuations in premium exposures for its short-tail lines.A minimum of 12 running accident quarters is used to project the reserve necessary for incurred but not reported losses for its short-tail lines. The Company also uses the loss development factor approach for its long-tail lines of business.A minimum of 15 accident years is included in the loss development triangles used to calculate link ratios and the selected loss development factors used to determine the reserves for incurred but not reported losses.A minimum of 20 accident years is used for long-tail workers’ compensation reserve projections.Significant emphasis is placed on the use of tail factors for the Company’s long-tail lines of business. For the Company’s fleet transportation risks, which are covered by frequently changing reinsurance agreements and which contain wide-ranging self-insured retentions (“SIR”) as low as $25,000 per loss occurrence and as high as several million dollars per occurrence, traditional actuarial methods are supplemented by other methods in consideration of the Company’s exposures to loss.In situations where the Company’s reinsurance structure, the insured’s SIR selections, policy volume, and other factors are changing, current accident period loss exposures may not be homogenous with historical loss data to allow for reliable projection of future developed losses.Therefore, the Company supplements the above-described actuarial methods with loss ratio reserving techniques developed from our databases to arrive at the reserve for losses incurred but not reported for the calendar/accident period under review.Management relies on its extensive historical pricing and loss history databases to produce reserve factors unique to this specialty business.As losses for a given calendar/accident period develop with the passage of time, management evaluates such development on a quarterly basis and adjusts reserve factors, as necessary, to reflect current judgment with regard to the anticipated ultimate incurred losses.This process continues until all losses are settled for each period subject to this method. Reserves for loss adjustment expenses While certain of the Company’s products involve case basis reserving for allocated loss adjustment expenses, the majority of such reserves are determined on a bulk basis.The Company uses historical analysis of the ratios of allocated loss adjustment expenses paid to losses paid on closed claims to arrive at the expected ultimate incurred loss adjustment expense factors applicable to each affected product.Once developed, the factors are applied to the expected ultimate incurred losses, including IBNR, on all open claims.The resulting ultimate incurred allocated loss adjustment expense is then reduced by amounts paid to date on all open claims to arrive at the reserve for allocated loss adjustment expenses to be incurred in the future for the handling of specific claims. For those loss adjustment expenses not specific to individual claims (general claims handling expenses referred to as unallocated loss adjustment expenses) the Company uses standard industry loss adjustment expenses paid to losses paid (net of reinsurance) ratio analysis to establish the necessary reserves.The selected factors are applied to 100% of IBNR reserves - 30 - and to case reserves with consideration given for that portion of loss adjustment expense already paid at the reserve measurement date.Such factors are monitored and revised, as necessary, on a quarterly basis. The reserving process requires management to continuously monitor and evaluate the life cycle of claims based on the class of business and the nature of claims.As previously noted, our claims vary widely in scope and complexity.Reserving for each class of claims requires a set of assumptions based upon historical experience, knowledge of current industry trends and seasoned judgment.The high limits provided in the Company’s fleet transportation liability policies provide for greater volatility in the reserving process for more serious claims.Court rulings, legislative actions and trends in jury awards also play a significant role in the estimation process of larger claims.The Company continuously reviews and evaluates loss developments subsequent to each measurement date and adjusts its reserve estimations, as necessary, in an effort to achieve the best possible estimate of the ultimate remaining loss costs at any point in time. Sensitivity Analysis - Potential impact on reserve volatility from changes in key assumptions Management is aware of the potential for variation from the reserves established at any particular point in time.Redundancies or deficiencies could develop in future valuations of the currently established loss and loss expense reserve estimates under a variety of reasonably possible scenarios.The Company’s reserve selections are developed to be a “best estimate” of unpaid loss at a point in time and, due to the unique nature of our exposures, particularly in the large fleet transportation excess product where insured’s policies of insurance combine large self-insured retentions with high policy limits, ranges of reserve estimates are not established during the reserving process.However, basic assumptions that could potentially impact future volatility of our valuations of current loss and loss expense reserve estimates include, but are not limited to, the following: · Consistency in the individual case reserving processes · The selection of loss development factors in the establishment of bulk reserves for incurred but reported losses and loss expenses · Projected future loss trend · Expected loss ratios for the current book of business, particularly the Company’s fleet transportation products, where the number of accounts insured, selected self-insured retentions, policy limits and reinsurance structure may vary widely period to period Under reasonably possible scenarios, it is conceivable that the Company’s selected loss reserve estimates could be 10%, or more, redundant or deficient.The majority of the Company’s reserves for losses and loss expenses, on either a gross or a net of reinsurance basis, relates to its fleet transportation products.Perhaps the most significant example of sensitivity to variation in the key assumptions is the loss ratio selection for the Company’s fleet transportation products for policies subject to certain major reinsurance treaties (approximately $103.8 million, or approximately 32% of carried direct reserves for directly produced property and casualty business). A 10 percentage point increase in the loss factors actually utilized in the Company’s reserve determination at December 31, 2011 would increase gross loss reserves by approximately $33.8 million whereas a 10 percentage point decrease would decrease gross loss reserves by approximately $32.3 million.On a net basis, a 10 percentage point increase in loss ratio would increase net loss reserves by approximately $16.0 million whereas a 10 percentage point decrease would decrease net loss reserves by approximately $18.2 million.Similarly, a 20 percentage point increase would increase gross loss reserves by approximately $69.3 million whereas a decrease would decrease gross loss reserves by approximately $57.2 million.On a net basis, a 20 percentage point increase in loss ratio would increase net loss reserves by approximately $31.5 million whereas a 20 percentage point decrease would decrease net loss reserves by approximately $27.1 million with the lower impact from loss ratio increases attributable to minimum and maximum premium rate factors included in the various reinsurance contracts. - 31 - Federal Income Tax Considerations The liability method is used in accounting for federal income taxes.Using this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse.The provision for deferred federal income tax was based on items of income and expense that were reported in different years in the financial statements and tax returns and were measured at the tax rate in effect in the year the difference originated.Net deferred tax liabilities reported at December 31, 2011 and 2010 consisted of (dollars in thousands): Total deferred tax liabilities $ $ Total deferred tax assets Net deferred tax assets (liabilities) $ $ ) Deferred tax assets at December 31, 2011, include approximately $18.4 million related to the timing of deductibility of loss and loss expense reserves, the majority of which relates to policy liability discounts required by the Internal Revenue Code which are perpetual in nature and, in the absence of the termination of business, will not, in the aggregate, reverse to a material degree in the foreseeable future.An additional $2.9 million relates to impairment adjustments made to investments, as required by accounting regulations.The sizable unrealized gains in the Company’s investment portfolios would allow for the recovery of this deferred tax at any time.Unearned premiums discount and deferred ceding commissions represent $2.4 and $2.0 million of deferred tax assets, respectively.The balance of deferred tax assets, approximately $2.5 million, consists of various normal operating expense accruals and is not considered to be material.As a result of its analysis, management has determined that no valuation allowance is necessary at December 31, 2011. FASB provides guidance for recognizing and measuring uncertain tax positions and prescribes a threshold condition that a tax position must meet for any of the benefit of the uncertain tax position to be recognized in the financial statements. Based on this guidance, we regularly analyze tax positions taken or expected to be taken in a tax return based on the threshold condition prescribed.Tax positions that do not meet or exceed this threshold condition are considered uncertain tax positions.We accrue interest related to these uncertain tax positions which is recognized in income tax expense.Penalties, if any, related to uncertain tax positions would be recorded in income tax expenses. Forward-Looking Information Any forward-looking statements in this report including, without limitation, statements relating to the Company’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that such forward-looking statements involve risks and uncertainties including, without limitation, the following:(i) the Company’s plans, strategies, objectives, expectations and intentions are subject to change at any time at the discretion of the Company;(ii) the Company’s business is highly competitive and the entrance of new competitors into or the expansion of the operations by existing competitors in the Company’s markets and other changes in the market for insurance products could adversely affect the Company’s plans and results of operations; and (iii) other risks and uncertainties indicated from time to time in the Company’s filings with the Securities and Exchange Commission. Impact of Inflation To the extent possible, the Company attempts to recover the impact of inflation to loss costs and operating expenses by increasing the premiums it charges.Within the fleet transportation business, a majority of the Company’s premiums are charged as a percentage of an insured’s gross revenue or payroll.As these charging bases increase with inflation, premium revenues are immediately increased.The remaining premium rates charged are adjustable only at periodic intervals and often require state regulatory approval.Such periodic increases in premium rates may lag far behind cost increases. To the extent inflation influences yields on investments, the Company is also affected.The Company’s short-term and fixed investment portfolios are structured in direct response to available interest rates over the yield curve.As available market interest rates fluctuate in response to the presence or absence of inflation, the yields on the Company’s investments are - 32 - impacted.Further, as inflation affects current market rates of return, previously committed investments might increase or decline in value depending on the type and maturity of investment (see additional comments under Market Risk, following). Inflation must also be considered by the Company in the creation and review of loss and loss adjustment expense reserves since portions of these reserves are expected to be paid over extended periods of time.The anticipated effect of inflation is implicitly considered when estimating liabilities for losses and loss adjustment expenses. Market Risk The Company operates within the property and casualty insurance industry and, accordingly, has significant invested assets which are exposed to various market risks.These market risks relate to interest rate fluctuations, equity security market prices and, to a far lesser extent, foreign currency rate fluctuations.All of the Company's invested assets, with the exception of investments in limited partnerships, are classified as available for sale. Based on the structure of the Company’s investment portfolio, the most potentially significant of the three identified market risks relates to prices in the equity security market.Though not the largest category of the Company's invested assets, equity securities have a high potential for short-term price fluctuation.The market value of the Company's equity positions at December 31, 2011 was $88.1 million or approximately 14% of invested assets.This market valuation includes $40.4 million of appreciation over the adjusted cost basis of the equity security investments.Funds invested in the equities market are not considered to be assets necessary for the Company to conduct its daily operations and, therefore, can be committed for extended periods of time.The long-term nature of the Company's equity investments allows it to invest in positions where ultimate value, and not short-term market fluctuations, is the primary focus. Reference is made to the discussion of limited partnership investments in Critical Accounting Policies presented on page 27 of this report.All of the market risks, attendant to equity securities, apply to the underlying assets in these partnerships, and to a greater degree because of the generally more aggressive investment philosophies utilized by the partnerships.In addition, these investments are illiquid.There is no primary or secondary market on which these limited partnerships trade and, in most cases, the Company is prohibited from disposing of its limited partnership interests for some period of time and must seek approval from the general partner for any such disposal.Distributions of earnings from these partnerships are largely at the sole discretion of the general partners and distributions are generally not received by the Company for many years after the earnings have been reported.Finally, through the application of the equity method of accounting, the Company’s share of net income reported by the limited partnerships may include significant amounts of unrealized appreciation on the underlying investments.As such, the likelihood that reported income from limited partnership investments will be ultimately returned to the Company in the form of cash is markedly lower than the Company’s other investments, where appreciation is reported only when a security is actually sold. The Company's fixed maturity portfolio totaled $409.5 million at December 31, 2011.Approximately 68% of this portfolio is made up of U.S. Government and government agency obligations and state and municipal debt securities;90% of the portfolio matures within 5 years; and the average contractual maturity of the Company's fixed maturity investments is approximately 3.1 years.Although the Company is exposed to interest rate risk on its fixed maturity investments, given the anticipated duration of the Company's liabilities (principally insurance loss and loss expense reserves) relative to investment maturities, even a 100 to 200 basis point increase in interest rates would not have even a moderate impact on the Company's ability to conduct daily operations or to meet its obligations and would, in fact, result in significantly higher investment income in a relatively short period of time as short term investments and maturing bonds could be reinvested in the higher yielding securities very quickly. There is an inverse relationship between interest rate fluctuations and the fair value of the Company's fixed maturity investments.Additionally, the fair value of interest rate sensitive instruments may be affected by the financial strength of the issuer, prepayment options, relative values of alternative investments, liquidity of the investment and other general market conditions.The Company monitors its sensitivity to interest rate risk by measuring the change in fair value of its fixed maturity investments relative to hypothetical changes in interest rates. The following tables present the estimated effects on the fair value of financial instruments at December 31 due to an instantaneous change in yield rates of varying magnitudes on a static balance sheet to determine the effect such a change in rates would have on current fair value. The analysis presents the sensitivity of the fair value of the Company’s financial instruments to selected changes in market rates and prices. The range of change chosen reflects the Company’s view of - 33 - changes that the Company believes are reasonably possible over a one-year period.The Company’s selection of the range of values chosen to represent changes in interest rates should not be construed as the Company’s prediction of future market events, but rather an illustration of the impact of such events.The equity portfolio was compared to the S&P 500 index due to its correlation with the vast majority of the Company’s current equity portfolio.The limited partnership portfolio was compared to the S&P 500 and Indian BSE 500 indices due to their significant correlation with the vast majority of our limited partnership portfolio.As previously indicated, several other factors can impact the fair values of fixed maturity investments and, therefore, significant variations in market interest rates could produce quite different results from the hypothetical estimates presented below. The following tables present the estimated effects on the fair value of financial instruments at December 31 due to an instantaneous change in yield rates of 100 basis points and a 10% decline in the S&P 500 and Indian BSE 500 indices (dollars in thousands). Increase (Decrease) Fair Interest Equity Value Rate Risk Risk 2011: U.S. government obligations $ $ ) $ - Government sponsored entities (3
